HARDIN, P. J.
There was a conflict in the evidence in respect to adverse possession. It is contended by the appellants that the finding is against the weight of evidence. We have looked into the evidence, and are of the opinion that there was such a contrariety of facts disclosed by the witnesses that the referee was called upon to solve the question, and that there is evidence sustaining his report, and we are not inclined to disturb the same on the question of adverse possession. Barnes v. Light, 116 N. Y. 34, 22 N. E. 441; Railroad Co. v. Brennan, 12 App. Div. 106, 42 N. Y. Supp. 529.
2: The affidavits and the certificate of the referee called upon the special term to exercise its discretion in respect to the extra allowance made. We see nothing in. the appeal book that leads us to the conclusion that the special term abused its discretion. Meyer Rubber Co. v. Lester Shoe Co., 86 Hun, 473, 33 N. Y. Supp. 888.
Judgment and order granting an extra allowance affirmed, with costs. All concur.